Petition of the Town of Graysville for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in the case of Town of Graysville v. Johnson, Ala.App., 34 So.2d 708.
Petition dismissed for failure to comply with Rules of Practice in Supreme Court, rule 44, as amended, Code 1940, Tit. 7, Appendix, requiring petition to be filed within fifteen days from overruling of application for rehearing by Court of Appeals. 248 Ala. VII.
GARDNER, C. J., and BROWN, LIVINGSTON and SIMPSON, JJ., concur.